Citation Nr: 9935810	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-41 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right hip on a direct basis, and claimed as secondary to 
service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a right 
hip disorder secondary to service-connected left knee 
disability.  The record discloses that the RO subsequently 
confirmed its denial of the appellant's claim in rating 
decisions issued in March 1994, November 1994, and May 1996.  
The Board remanded this matter in April 1997, for further 
adjudication, with particular consideration given to the 
applicability of Allen v. Brown, 7 Vet. App. 439 (1995).  In 
an August 1997 rating decision, the RO denied the appellant's 
claim for service connection for the right hip condition on a 
direct basis.  This matter was subsequently remanded to the 
RO again in February 1998, to afford the appellant a hearing 
in this matter. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Osteoarthritis of the right hip was not present in 
service, manifest within one year thereafter, and 
osteoarthritis of the right hip is not shown to be causally 
related to disease or injury of service origin.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the right hip was not incurred, 
directly or presumptively, in service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

2.  Osteoarthritis of the right hip is not proximately due to 
or the result of a service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the appellant sustained 
a left knee injury during service, apparently first in March 
1943 when he fell on ice, and again in July 1944 when he 
jumped into a foxhole under shellfire.  He was evaluated with 
a left knee strain/sprain.  Following continued complaints 
relative to the left knee, in October 1944, the appellant 
underwent surgical excision of the left tibial tubercle.  
Diagnoses for his left knee disability included Osgood-
Schlatter's disease; epiphysitis of the left tibial tubercle, 
severe; sprain of the left knee; and chronic synovitis of the 
left knee.  Service medical records are devoid of complaints 
or findings of right hip disability.  The record discloses 
that service connection for a left knee disability was 
granted by rating action dated in August 1945.  The 
appellant's left knee disorder was noted to be manifested by 
pain and swelling of the knee in a September 1945 private 
medical statement.  

The record reflects that the appellant was privately 
hospitalized in June 1975.  The hospital report indicated 
that he presented with complaints of chest pain and left hip 
pain.  The appellant was evaluated with left hip pain, which 
was opined to be "probably due to degenerative arthritis."  
The hospital report noted approximately 11/2 years earlier, the 
appellant developed left hip pain and aching that 
progressively increased within the preceding two month 
period.  

In correspondence, dated in September 1975, the appellant 
indicated that his left knee disorder was further complicated 
by symptomatology involving the hip.  In a November 1975 VA 
examination the veteran reported a history of arthritis of 
the left leg, hip and back.

A February 1976 private medical report indicated that the 
appellant had been under a physician's care since June 1974 
for arthritis, with more recent complaints of "trouble 
centering around the hip."  

A private medical statement, dated in March 1976, indicated 
that the appellant carried a diagnosis of degenerative 
arthritis of the hip and knees, which was noted to be 
aggravated by his massive size and weight.  It was further 
noted that the appellant was previously seen for complaints 
of left hip pain in May and October 1975.  

The appellant was privately hospitalized in June 1976 for 
increasing back pain and extreme obesity.  The appellant was 
evaluated with degenerative arthritis of the left hip with 
cystic change in the femoral neck.

A November 1988 clinical report indicated that the appellant 
was evaluated for complaints of increased pain of the neck, 
right buttock area, and knees.  It was noted that the 
appellant had been involved in an automobile accident a few 
weeks earlier.  The examiner noted that the appellant's 
history was significant for arthritic involvement of the low 
back, neck, and lower extremities which were reportedly worse 
following the accident.  Examination conducted at that time 
was significant for severe degenerative arthritis involving 
the right hip, with lesser degenerative changes detected on 
the left side.  

A February 1989 medical report indicated that injuries the 
appellant sustained in connection with an earlier (October 
1988) automobile accident had not resulted in permanent 
injury.  It was noted that the appellant continued to have 
mild to moderate osteoarthritis of the right hip.  When seen 
in July 1989, the appellant reported continued right hip 
symptoms.  The physician noted that the right hip condition 
had become progressively more incapacitating, and a right 
total hip arthroplasty was performed in August 1989.  He 
underwent reimplantation in October 1989.  

An October 1993 medical statement indicated that the 
appellant had a 30 year history of osteoarthritis involving 
the weight-bearing joints, knees, hips, and low back.  It was 
noted that the motor vehicle accident exacerbated his 
difficulties.  In a subsequent statement, dated in December 
1993, this physician indicated that the appellant sustained 
an injury to his left knee during service, and that this 
injury had resulted in severe endstage traumatic 
osteoarthritis of the knee.  In addition, it was noted that 
the appellant also reported his belief that he sustained an 
injury to his hip as a result of this accident.  In that 
context, it was noted that the appellant had developed 
degenerative disease of both his left knee and right hip.  It 
was the physician's opinion that the severity of the 
appellant's left knee symptoms adversely impacted the 
progression of the degenerative disease of the right hip, and 
had aggravated the appellant's symptoms.  The physician 
further opined that the "degenerative disease that [the 
appellant] has experienced in his right hip is related to his 
original injury."

A January 1994 medical statement indicated that the appellant 
reported subjective complaints of progressive pain and 
stiffness associated with the right hip.  It was the 
appellant's belief that he sustained an injury to his right 
hip in conjunction with the in service injury to the left 
knee.  The physician indicated that the appellant had 
endstage left knee that resulted in weight shifting to the 
right side.  It was the physician's opinion that this 
condition resulted in the progression of osteoarthritis of 
the right hip.  Further, he noted that it was consistent that 
the appellant's osteoarthritis of the right hip and left knee 
were related to the same injury. 

During a December 1994 hearing, the appellant offered 
testimonial evidence concerning the onset and severity of his 
right hip condition.  He stated that he sustained injury to 
the right hip in conjunction with the same incident in which 
he sustained an injury to the left knee for which he is 
service-connected.  He denied any problems with his right hip 
prior to service, and indicated that he was not evaluated 
with any disorder of the right hip at the time of his 
entrance examination.  He stated that he injured his right 
hip when he fell into a ditch, and landed on his right hip.  
The appellant also reported that the jeep in which he was 
being transported for treatment overturned.  The appellant 
reported that the focus of his medical treatment during 
hospitalization was for his left knee condition, because this 
condition was the most severe.  He indicated that he reported 
symptoms relative to his right hip during this period.  
Following this hospitalization, the appellant received 
treatment for his left knee disorder, but was not treated for 
his right hip condition although he reported continued 
symptomatology.  The appellant was unable to recall when he 
first received treatment for his right hip condition 
following service, but believed that his treatment dated back 
10 to 20 years earlier.  He stated that his left knee and 
right hip disorders progressed with age, necessitating 
surgical treatment for the insertion of a hip plate.  He 
stated that private physicians had advised him that his right 
hip condition was caused by the left knee disability, due to 
the appellant's practice of favoring his left knee by weight-
bearing on the right side.  

A November 1995 private medical statement indicated that the 
appellant was evaluated with generalized osteoarthritis with 
involvement of the neck, back, hips, and knees.  The 
physician indicated that this condition initially had its 
onset with the injury to the left knee during service.  It 
was noted that osteoarthritic changes of the left knee 
resulted in weight shifting to the right leg and hip.  The 
physician opined that the shift in weight, and the 
appellant's size and obesity contributed to the acceleration 
of his osteoarthritis of the right hip, necessitating a total 
right hip arthroplasty. 

In an October 1996 medical statement, it was noted that the 
appellant sustained injury to his left knee during service, 
and that this condition had directly resulted in the 
development of severe and endstage degenerative arthritis of 
the left knee.  It was further noted that the appellant had 
developed an irregular gait pattern as a result of his left 
knee injury and had subsequently developed degenerative 
arthritis of the right hip.  The appellant's gait pattern was 
noted to result in increased symptoms referable to the hip, 
which necessitated a total hip arthroplasty.  It was the 
physician's opinion that the appellant's in service injury 
directly aggravated his symptoms relative to the right hip.  

The appellant was afforded VA examination in June 1997.  The 
medical examination report indicated that the appellant 
reported a history of left knee injury during service and 
that he underwent surgical treatment for a right hip 
prosthesis several years earlier due to degenerative disease.  
On physical examination, the appellant was evaluated with a 
normal build, but was noted to be slightly obese.  It was 
noted that he measured 6'3" in height, and weighed 304 
pounds.  He was observed to have a slightly antalgic gait.  
The appellant was observed to be able to dress and undress 
with ease, and to climb upon the examining table.  There was 
a seven inch well-healed, non-tender scar detected over the 
right hip.  The diagnostic impression included findings of 
degenerative joint disease, moderate, left hip and right 
knee, shown on x-ray studies; status post total "left" hip 
replacement with prosthesis; and status post total left knee 
replacement with prosthesis.  

In his clinical assessment, the examiner indicated that the 
appellant and two other members of his family had 
degenerative joint disease, which required prosthetic 
replacement.  The examiner noted that the "fact that both 
hips and knees are affected by this problem suggest that it 
is a consequence of the aging process rather than from any 
one specific insult."  It was further the examiner's finding 
that the knee injury in service may have played a part in the 
damage which required a knee replacement, but not necessarily 
the hip replacement.  

During a February 1999 hearing, the appellant generally 
stated that his right hip condition was incurred in 
conjunction with the same in service injury in which he 
injured his left knee.  He indicated that although he 
reported his right hip symptoms while being treated for his 
left condition, the right hip was not evaluated due to the 
severe nature of the knee wound.  In that regard, the 
appellant indicated that the left knee disorder required 
surgical treatment, and that he was in danger of having his 
leg amputated.  Once released from the hospital, the 
appellant continued to receive treatment for his left knee 
condition.  He indicated that he did receive physical therapy 
for the right hip during this time, although his primary care 
was for the left knee disorder.  He recalled that he was 
privately evaluated for the right hip condition, but was 
unable to provide any information concerning the clinical 
findings or treatment course followed.  His treating 
physician reportedly advised him that his right hip condition 
was aggravated due to his favoring the left knee.  The 
appellant stated that medical personnel determined that his 
right hip condition was caused by the left knee disorder, 
although initial assessments suggested that the right hip 
problem was attributable to the appellant's weight.  He 
indicated that a review of the original assessment has now 
led medical personnel to conclude that there is a nexus 
between the left knee disability and right hip condition.  

In July 1999, the Board requested a medical expert at a VA 
medical facility to independently review the appellant's 
medical history and record, and to offer an opinion 
concerning the etiology of his right hip condition.  In an 
August 1999 medical report, the examiner noted that the 
appellant sustained an injury to his left knee during 
service.  It was noted that the injury was initially 
evaluated as an acute strain or sprain, manifested by 
complaints of pain after prolonged walking or with strenuous 
activity.  It was noted that the record documented no injury 
to the right hip.  It was noted that post injury radiographic 
studies of the left knee showed no evidence of acute bone or 
joint injury, and were evaluated as essentially normal, 
except for evidence of his pre-service Osgood-Schlatter's 
disease.  In this regard, it was noted that the evidence 
reflects that the appellant had experienced left knee 
symptoms as early as 1943, while employed as a construction 
worker.  It was also noted that the appellant was employed as 
a farmer following his release from service, and that he 
worked in this capacity until his retirement at age 62 years.  

The medical report further noted that the appellant had a 
history of degenerative arthritis, confirmed by x-ray 
studies, involving multiple joints, including the cervical 
and thoracic spine, both hips, and both knee joints.  It was 
noted that the appellant had an apparent strong familial 
history of degenerative arthritis.  It was further noted that 
the appellant underwent  total right hip arthroplasty in 
August 1989 for continued complaints of right hip pain.  It 
was additionally noted that in 1994 the appellant had 
undergone a left knee arthroplasty that was attributed to 
increasing symptoms related to degenerative arthritis.  It 
was noted that medical evaluations conducted in conjunction 
with the previous automobile accidents revealed no evidence 
of acute bone or joint injury, but instead yielded diagnostic 
findings related to the appellant's generalized degenerative 
arthritis.  

In his assessment, the examiner indicated that the evidence 
demonstrated that the appellant had a pre-existing condition 
consisting of Osgood-Schlatter's disease with localized 
epiphysitis and/or tendonitis prior to his entry into 
service.  He subsequently incurred a left knee injury during 
service, with no mention of a right hip condition at that 
time.  It was noted that since his separation from service 
and with advancing years, the appellant developed 
degenerative arthritis involving the spine, both hips, and 
the left knee.  

With respect to the particular questions posed, the examiner 
provided the following responses:

Question:  Is it more likely than not that 
the veteran's current right hip disorder 
resulted from the injury sustained in service 
in July 1944?

Answer:  It would be my opinion that the 
veteran's current right hip disorder was not 
in any way related to the injury sustained in 
service in July of 1944.  This would appear 
to be the development and progression of 
degenerative arthritis as he grew older and 
is primarily a reflection of the aging 
process on the involved joints.

Question:  Was the veteran's right hip 
arthritis caused by his left knee disorder 
and/or any gait or weight shift abnormality 
associated with the left knee disability?

Answer:  It would be my opinion that the 
veteran's right hip arthritis was not caused 
by his left knee disorder and/or any gait or 
weight shift abnormality.  It is again my 
opinion that the changes noted, specifically 
in the right hip, are a reflection of 
progressive degenerative arthritis.

Question:  If the answer to (questions) 1 and 
2 is no, then did the left knee disorder 
aggravate, or cause an increase in the 
severity of, the veteran's right hip 
arthritis?

Answer:  It would be my opinion that the left 
knee disorder did not aggravate or cause an 
increase in the severity of the veteran's 
right hip arthritis for the reasons cited.

The appellant was advised of the findings and opinion 
expressed in the medical report in August 1999, and was 
afforded an opportunity to submit additional evidence or 
argument in support of his claim.  The record reflects that 
the appellant did not submit any further evidence in support 
of his claim.   

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110.  Arthritis may also be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

However, in making any claim for service connection, the 
appellant has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. § 
5107(a).  That is, the threshold question that must be 
resolved with regard to each claim is whether the appellant 
has presented evidence that the claim is plausible.  If not, 
the appeal fails as to that claim, and the VA is under no 
duty to assist the appellant in any further development of 
that claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit, supra.  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

Well grounded claim

Initially, the Board finds that the appellant has presented a 
well grounded claim with respect to the issue of entitlement 
to service connection for a right hip disability, claimed as 
directly due to service and as secondary to service-connected 
left knee disability.  Perman v. Brown, 5 Vet. App. 237, 239 
(1993).  With respect to the direct service connection aspect 
of the appellant's claim, the Board finds that he has 
presented a plausible claim, that is, a claim that is 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is predicated upon a December 
1993 medical statement in which the physician opined that the 
appellant's right hip degenerative disease was related to his 
original injury, the original injury having been described by 
the appellant as occurring in service.  The finding that the 
secondary service connection claim is plausible and capable 
of substantiation is predicated on service, VA and private 
medical records which reflect treatment for the claimed right 
hip osteoarthritis, and medical opinions expressed regarding 
the etiology of this condition.  Once it has been determined 
that claim is well grounded, as here, VA has a statutory duty 
to assist the appellant in the development of evidence 
pertinent to that claim. 38 U.S.C.A. § 5107.  After reviewing 
the record, the Board finds that all pertinent evidence has 
been obtained, and the VA has fulfilled its duty to assist. 

I.  Whether the evidence establishes entitlement 
to service connection for osteoarthritis of the 
right hip on a direct basis

It is the appellant's contention that his right hip condition 
was incurred during service in conjunction with the left knee 
disability.  As indicated, the determinative issue involves a 
question of medical diagnosis or causation, and only 
individuals possessing medical expertise gained through 
specialized training, experience or knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the statements from the appellant carry 
no probative weight, and can not constitute competent medical 
evidence to establish a causal relationship between the 
appellant's period of service and his current right hip 
condition.  

Following a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim that his current right hip arthritis is 
causally related to his period of military service.  In that 
regard, the Board initially notes that the claimed injury was 
sustained in combat, and, therefore, the appellant is 
entitled to the lesser evidentiary requirements of 
38 U.S.C.A. § 1154 to prove the incurrence of the injury in 
service.  The medical records concerning treatment for the 
left knee injury in service are of record, and they do not 
show any coexistent injury to the right hip.  The Board will 
not decide whether or not the absence of any mention of hip 
injury in those records is "clear and convincing evidence to 
the contrary" with regard to whether a hip injury occurred 
at that time; rather, the Board will accept the appellant's 
statement as satisfactory lay evidence of the incurrence of 
an injury to the right hip at that time.

The Board has considered the various post service clinical 
findings regarding the appellant's right hip condition.  The 
Board notes that these reports primarily contain opinions on 
the question of whether the right hip condition is causally 
related to or aggravated by the service-connected left knee 
disorder.  However, the private medical report in December 
1993 noted that the veteran thought that he injured his right 
hip in the initial accident and then noted the physician's 
feeling that his right hip degenerative disease was related 
to the original injury.  A January 1994 private medical 
report referenced one physician's opinion that it would be 
consistent that the right hip and knee disorders were both 
related to the same in- service injury.  The Board finds, 
however, that the clinical evidence of record does not 
support such a finding.  In this regard, the service medical 
records are negative for any complaints or diagnostic 
findings relative to the right hip, indicating that any such 
injury was relatively minor.  Further, the record shows that 
the appellant was first evaluated with degenerative process 
involving the right hip joint in 1988, more than 43 years 
following his release from service.  The record discloses 
that the appellant was also evaluated with arthritic changes 
involving the left hip in 1975, nearly 30 years after 
service.  The private physician's December 1993 opinion is 
based on the appellant's belief of a right hip injury in 
service, but it does not indicate that any study was made of 
the appellant's records, nor does it consider the lack of any 
significant complaints or findings regarding the right hip in 
service or for more than 30 years following the injury.  At 
best, the opinion proffered in the January 1994 report merely 
notes that the in-service incident is a potential causal 
factor of the current right hip condition, but does not 
attribute the current right hip condition to the appellant's 
period of service.  Other private medical reports concerning 
the etiology of the appellant's right hip arthritis do not 
relate it directly to service.

The Board further finds, in this instance, that the VA 
medical expert's opinion is of much greater probative value 
than the medical opinion rendered in the December 1993 and 
January 1994 medical reports.  There is no indication that 
the private physicians had access to the appellant's complete 
medical records, which were reviewed by the VA medical expert 
to provide essential background for formulating a sound 
opinion.  The medical expert's conclusion indicated that the 
current right hip condition was not related to the in-service 
injury.  Instead, the medical evidence indicated that the 
right hip condition was due to a progressive degenerative 
disease process associated with age.  The Board finds that 
there is no other competent evidence of record that relates 
the onset of the appellant's osteoarthritis of the right hip 
to the appellant's period of service or within a year 
following his release from service.  

In conclusion, the Board finds that the December 1993 and 
January 1994 statements does not provide a sufficient basis, 
without resort to speculation, to conclude that the 
appellant's claimed right hip condition is directly related 
to service or to injury therein.  The expert medical opinion 
as to the etiology of the right hip arthritis is of greater 
probative weight, and the preponderance of the evidence is 
against this claim.

II.  Whether the evidence establishes entitlement to service 
connection for osteoarthritis of the right hip secondary to 
service-connected left knee disability 

The appellant contends, essentially, that he developed 
osteoarthritis of the right hip which is proximately due to 
his service-connected left knee disability.

The provisions of 38 C.F.R. § 3.310 provide that disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 38 C.F.R. § 3.310(a).  The Court 
has also held that, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. 
Allen, supra.  The Court held that the term "disability" 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.

In evaluating the statements of a medical expert, the Court 
has held that the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 476, 470-71 (1993).  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  Id.

After a careful and thorough evaluation of the medical 
evidence of record, the opinion of medical specialists, and 
other evidence for and against the appellant's claim, it is 
the opinion of the Board that the more probative evidence is 
against the appellant's claim of entitlement to service 
connection for a right hip condition.

With respect to the appellant's osteoarthritis of the right 
hip, the Board has considered the pertinent evidence in this 
case.  In this regard, the medical evidence presented in 
support of the appellant's claim shows medical opinion 
evidence suggestive that the right hip disorder is due to the 
left knee disability.  Specifically, a December 1993 medical 
report indicated that it was the severity of the left knee 
disorder that affected the right hip disability, and a 
January 1994 medical opinion stated that left knee weight 
shifting resulted in progression of right hip arthritis.  An 
October 1996 medical opinion was that the left knee 
disability aggravated right hip symptoms.  However, a 
November 1995 report indicated that the appellant's size and 
obesity also contributed to the acceleration of his right hip 
symptomatology, and, finally, a VA examiner in June 1997 did 
not find any relationship either by causation or aggravation 
between the service-connected left knee disability and the 
right hip arthritis.  

It was the ultimate finding of the VA medical expert in 
August 1999 that the appellant's right hip arthritis was not 
causally related to any gait or weight shift abnormality that 
is associated with the left knee disability.  Further, it was 
determined that degenerative changes detected in the right 
hip joint were related to a progressive degenerative process 
associated with age.  There was no clinical evidence to 
support a finding that the right hip condition was aggravated 
by the left knee disability.  In this respect, it was noted 
that the appellant's medical history was significant for 
degenerative arthritis, as evidenced by an apparent familial 
disposition as documented in his family history.  In 
addition, the record reflected that diagnostic evaluation had 
shown the appellant to have multiple joint involvement. 

After reviewing the report presented by the VA medical 
examiner, the Board finds his statements must be given 
substantial weight with respect to the issue of entitlement 
to service connection for osteoarthritis of the right hip.  
While obviously this medical expert did not have the 
opportunity to examine the appellant, the physician based his 
opinion on a thorough and detailed review of the medical 
evidence of record.  In that context, he has also supplied 
specific facts to support his statements.  It is the VA 
medical expert's soundly grounded opinion which compels the 
Board to conclude that entitlement to service connection has 
not been established.  In that regard, the medical expert has 
clearly stated that the appellant's right hip osteoarthritis 
is not etiologically connected to the left knee disability 
incurred during service. 

Moreover, to the extent that the opinions provided by private 
physicians that the appellant's osteoarthritis of the right 
hip is proximately due to his service-connected left knee 
disorder, is entitled to any probative weight, the Board 
finds that it is far outweighed by the detailed analysis and 
conclusions of the physician who provided the expert medical 
opinion.  Thus, the Board finds that the preponderance of the 
evidence is against the claim that the appellant's 
osteoarthritis of the right hip is etiologically related to 
his service-connected left knee disability.  Finally, in 
rendering this aspect of the decision, the Board has 
determined that the evidence is not evenly balanced and, as 
such, the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. § 5107.


ORDER

Service connection for osteoarthritis of the right hip is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

